Snydee, Judge :
Before the appellee, Thomas Ladd, made his purchase from the commissioner’s, Comer and White, of any part of the land in controversy, the appellant, St. Clair, had entered into a valid written contract with commissioners Hall and Comer, by which the equitable title to the two hundred and twenty acres claimed by him had been conferred upon him and he had executed his bonds for the land and was in possession and residing upon it. This purchase was made in strict conformity with the directions of the court and the authority conferred by its decrees upon the commissioners, and if applied to it would have been its duty to have confirmed said sale and ordered a conveyance to be made to St. Clair according to his contract of purchase, unless, for reasons dehors said contract, said sale should have been dis-affirmed. Were there any such reasons?
The proof is abundant to show that before and at the time of his alleged purchase, Ladd had full notice of the prior purchase and contract of sale to St. Clair. That he knew this when the land was surveyed to him, and he also knew that his said purchase included a part of the land previously sold to St. Clair. This, however, is not seriously controverted by Ladd. He admits the prior purchase by St. *567Clair and also that he had notice of that purchase at the time and before he made his purchase of the commissioners, Comer and White. He founds his claim to the land upon the alleged purchase by Clark from St. Clair and his purchase from Clark. He claims that St. Clair, by his contract made in 1856, with Clark;, relinquished all right that he then had or might thereafter accrue to him to said Clark and that he was estopped thereby from subsequently sitting upon any claim or acquiring any right as against Clark and his assignee •to any part of said two hundred and twenty acres of land. The said contract with Clark as it appears in the record is as follows:
'“Know all men by theses presents, That I, William St. Clair, of the county of Mercer and' State of Virginia, have this day bargained and sold, and by these presents do bargain and sell unto Charles Clark-all my claim and improvement in and to the land on which I now reside, which is situate in the county and State aforesaid, together with all the growing crop on said land, which consists of tobacco and corn, for the sum of one hundred dollars in hand paid by the said Charles Clark, for which I now relinquish and give to said Clark all the right that might in any way accrue to me under said improvement on said land, the title to the same being in James R. Kent and the heirs of James. T. Watson, deceased, as witness my hand and seal this 14th day of August, 1856.
his
“Wm. jx) St.Claik. [seal.]”
mark.
This is evidently not a sale of the land or any title thereto. The most that can be inferred from it would be an authority to Clark to purchase the said land from any one having the right to sell it. There is no designation oí any quantity of land. No boundaries are given or general description by which the land could be located or identified. No assertion' of title or'agreement for any conveyance is made; nor is there any assurance'or warranty of any claim or title to any part of the land; but, on the contrary, it is expressly stated that the title is in James R. Kent and the heirs of James T. Watson, deceased. It is apparent from the whole tenor and language of this contract that it was intended to and did in fact *568transfer’to Clark only the use of St. Clair’s improvement and the growing crop thereon, and the said St. Clair relinquished “to the said Clark all right that might accrue to him in any way under said improvement on' said land.” It was a mere sale of the growing-crops and the improvement subject to the right of the owners, Kent and Watson’s heirs, to sell or otherwise dispose of it to whomsoever and whenever they .ohose to do so.a But suppose that St. Clair did by said contract attempt to sell the land to Clark,.such attempt would have been futile and could have conferred no right or title thereto to Clark for the reason that St. Clair had no title or interest therein which he could confer on any one. He had a verbal contract with a commissioner of the court for the purchase of the land and had taken possession, but the boundaries had never been defined and -he had not paid a dime of the purchase-money. Such a contract could not have been specifically enforced in a court of equity, even if it had been with a private person acting for himself and much less could be enforced against a commissioner acting under the decrees of a court and subject to its approval. — Mathews v. Jarrett, 20 W. Va. 415. But even, if it be assumed against what has already been said, that St. Clair did at the date of his contract, in 1856, have a claim of some character to said land which he could sell and that he did by said contract sell said claim to Clark, still he would not be estopped thereby from purchasing a superior adverse or outstanding title and setting up the same against Ins vendee or the assignee of his vendee. Such sale would be construed to operate simply as a transfer and relinquishment of the particular claim or title owned or asserted by him at that time. .• There being no warranty or assurance of title to the .land in him mentioned in his contract; but on the contrary, ’an express statement that the title was in Kent and Watson’s heirs, there is nothing for an estoppel to operate upon. An estoppel is never extended beyond what is called for by the plain-import of the terms employed by the grantor in a conveyance of any kind-. In the absence of a warranty, there is nothing in the nature of the instrument used justifying the grantee in claiming under.it anything further than the specific title'or claim which it purports, to convey. The day after the sale by St. *569Clair to Clark, the owners of the land, Kent and "Watson’s heirs, could have taken possession of it and'sold a valid title to any one they desired, and Clark by the terms of his .contract, or otherwise, would have had no recourse upon or claim against St. Clair on account of the eviction. There was nothing in the contract which could have estopped'even St. Clair from thereafter acquiring the true title from the owners.— Wynn v. Harman, 5 Gratt. 157.
But, if it can be inferred, for it is certainly not expressed, that St. Clair yielded any right to purchase the land, which it was supposed he then had, to Chu’k, he certainly did nothing more by said coutract, and said Clark having failed entirely to purchase the land, St. Clair was at liberty to purchase. The claim that. Ladd purchased as assignee of Clark and intended thereby to avail himself of and carry into effect the verbal contract of purchase made fi>y St. Clair prior to 1856, is obviously a mere pretense and afterthought; for his .purchase from commissioners Comer and White had no reference to said verbal contract-as appears from the character of his purchase. ■ He first purchased of Comer only thirty-three acres and then afterwards from White ninety-two acres more, making one hundred and twenty-five acres. This was all he ever purchased or contracted to purchase. How this could be construed to be a purchase ot two hundred and twenty acres, the quantity- embraced in said verbal contract, is beyond my comprehension.
In any aspect of the case, therefore, it does not seem to me that Ladd acquired any title 'to any part of the two hundred and twenty acres sold to St. Clair by commissioners Hall and Comer, and described in the written contract from them to him dated April 20, 1868.
For the reasons aforesaid, I am of opinion that the said decrees of October 28, 1878,, and of May 30, 1879, should be reversed, except so .much of the former as sets aside and annuls the deed, dated September 30, 1874, from commissioner White to Thomas Ladd which is affirmed, with costs to the appellant against the appellee, Thomas Ladd. And this cause is remanded to the said circuit court of Mercer county with directions to confirm the- sale of the said two hundred and twenty acres sold to the appellant, St. Clair, *570by commissioners Hall and Comer, by said contract of April 20, 1868, and have the same conveyed to him by a commissioner upon the payment of the purchase-money in said contract specified, and for further proceedings to be had therein according to the principles declared in this opinion.
The Other Judges CoNcurred.
Reversed ik Part, Aeeirmed in Part. Remanded.